Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 6, filed 05/11/2021, with respect to the objection to claim 6 have been fully considered and are persuasive. The amendment addresses the previously-raised informality. Accordingly, the objection to claim 6 has been withdrawn. 
Applicant’s arguments, see Pg. 6, filed 05/11/2021, with respect to the 35 USC 112(b) rejection of claims 4, 11, and 19-20 have been fully considered and are persuasive. The amended claim language clarifies the nature of the waypoints assigned to the VDS. Accordingly, the 35 USC 112(b) rejection of claims 4, 11, and 19-20 has been withdrawn. 
Applicant’s arguments, see Pgs. 6-8, filed 05/11/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 8-10, 12, 15, and 17 under 35 USC 102 have been fully considered and are not persuasive. The Examiner is in disagreement with Applicant’s argument that the amendments made to independent claims 1, 8, and 15 are not taught or suggested by Ho. Ho does in fact teach that the passenger waypoints may be stored within the autonomous vehicle ([0191]) within client routing applications 1406. Further, the Examiner notes that Ho does teach passenger waypoints. As discussed in the previous office action, Ho teaches ([0119]) an interface module on the AV platform which provides routes to the AV platform. Ho further teaches ([0141]) that a first route
Applicant’s arguments, see Pgs. 6-8, filed 05/11/2021, with respect to the rejection(s) of claim(s) 4, 6-7, 11, 13-14, 16, and 18-20 under 35 USC 103 have been fully considered and are not persuasive. 
The Examiner is in disagreement with Applicant’s argument that the amendments made to claims 3, 10, and 16 are not taught or suggested by Ho, Ramot, Arden, or Myers. While Ho does not outright teach that the pickup/dropoff locations are sequential, Ramot teaches ([0096]) assigning a pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests. Since the locations are ordered, the locations can be said to be sequential.
The Examiner is in further disagreement with Applicant’s arguments that the amendments made to claims 7, 14, and 18 are not taught or suggested by Ho, Ramot, Arden, or Myers. However, the Examiner notes that Arden teaches (Col. 3 line 63 – Col. 4 line 6) a linger duration in the form of a countdown: “this countdown may be a predetermined amount of time, to allow the passenger ample time to reach the vehicle.” Thus, since the time is predetermined to allow the passenger time to reach the vehicle, the linger duration is relative to the passenger-specific condition of reaching the vehicle in time.
The Examiner notes that the amendments introduce limitations not present in the original claim set, thereby rendering the original rejection moot and necessitating further consideration. New rejections are made in view of Ho, Ramot, Arden, and Myers.

Claim Objections
Claims 8 and 15 objected to because of the following informalities:
In claim 8, “wherein the each passenger waypoint” should be “wherein each passenger waypoint”
In claim 15, “wherein the each passenger waypoint” should be “wherein each passenger waypoint”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5-6, 8-9, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho et al. (US 2019/0120640 A1), hereinafter Ho.

Regarding claim 1, Ho teaches an autonomous vehicle, comprising:
a virtual driver system (VDS);
Ho teaches ([0119]) that "In some embodiments, an autonomous vehicle includes an AV platform which serves as an operating system and framework for the autonomous functionality of the autonomous vehicle."
and an integrated on-vehicle system having a queue management system configured to manage a queue of passenger waypoints,
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."  Regarding the routes, Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” Therefore, a route can contain an origin and a destination for a passenger (i.e., a queue of passenger waypoints). 
wherein the integrated on-vehicle system is configured to assign the passenger waypoints to the VDS,
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."
and wherein the passenger waypoints correspond with one or more pick-up or drop-off locations to be stored within the autonomous vehicle.
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” Ho further teaches ([0191]): "The autonomous vehicle 1410-2… includes non-transitory memory 1404… that stores instructions for one or more client routing applications 1406… In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes. Client routing applications 1406 may be embodied as any appropriate combination of programs, firmware, operating systems, or other logical or physical aspects of the autonomous vehicle 1410-2." Thus, in order for the client routing applications 1406 to direct the autonomous vehicles along the selected routes, the routes (and by extension, the corresponding passenger waypoints) must be stored at least temporarily within the client routing applications 1406.

Regarding claim 2, Ho teaches the aforementioned limitations of claim 1. Ho further teaches:
a logic device of the integrated on-vehicle system is separate from a logic device of the VDS.
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform [i.e., the interface module is a logic device of the VDS] to provide routes to the AV platform and receive data from the autonomous vehicle's sensors... In some embodiments, the AV platform sends commands to the autonomous vehicle's controls (e.g., acceleration commands, breaking commands, turning commands) through a drive-by-wire system." Therefore, the drive-by-wire system is a logic device of the integrated on-vehicle system which is separate from the interface module running on the AV platform (i.e., the VDS).

Regarding claim 3, Ho teaches the aforementioned limitations of claim 1. Ho further teaches: 
the passenger waypoints correspond with one or more sequential pick-up or drop-off locations associated with the autonomous vehicle.
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…”; see also [0043]. 

Regarding claim 5, Ho teaches the aforementioned limitations of claim 1. Ho further teaches:
the integrated on-vehicle system further comprises a memory device configured to store information relating to the queue of passenger waypoints.
Ho teaches ([0119]): "The autonomous vehicle includes one or more processors (e.g., CPUs) and memory storing instructions for the modules described with reference to the autonomous vehicle. (e.g., the interface module, the AV platform, drivers for the sensors/controls). The instructions are executed by the one or more processors... The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Therefore, since the interface module instructions are stored within a memory and the interface module receives routes (i.e., passenger waypoints), it follows that the routes are stored in the same memory. Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…”; see also [0043].In the previous citations, Ho demonstrates that the route for a given vehicle can be updated, implying that the original route is known (i.e., stored).

Regarding claim 6, Ho teaches the aforementioned limitations of claim 1. Ho further teaches:
the integrated on-vehicle system is configured to adjust the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints.
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” The Examiner notes that routes are received by the vehicles through the fleet manager; through receiving the updated route, the on-vehicle system would also update its own route in order to pick up and drop off the second passenger as a result of the new ride request from the second passenger.

Regarding claim 8, Ho teaches an integrated on-vehicle system for an autonomous vehicle, the integrated on-vehicle system comprising:
a queue management system comprising at least one memory that stores computer-executable instructions, and at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the computer-executable instructions to:
Ho teaches ([0119]): "The autonomous vehicle includes one or more processors (e.g., CPUs) and memory storing instructions for the modules described with reference to the autonomous vehicle. (e.g., the interface module, the AV platform, drivers for the sensors/controls). The instructions are executed by the one or more processors."
determine a queue of passenger waypoints;
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."  Regarding the routes, Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. Therefore, a route can contain an origin and a destination for a passenger (i.e., a queue of passenger waypoints).       
and assign each passenger waypoint to a virtual driver system (VDS) of the autonomous vehicle,
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."
and wherein the each passenger waypoints correspond with one or more pick-up or drop-off locations to be stored within the autonomous vehicle.
Ho teaches ([0191]): "The autonomous vehicle 1410-2… includes non-transitory memory 1404… that stores instructions for one or more client routing applications 1406… In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes. Client routing applications 1406 may be embodied as any appropriate combination of programs, firmware, operating systems, or other logical or physical aspects of the autonomous vehicle 1410-2." Thus, in order for the client routing applications 1406 to direct the autonomous vehicles along the selected routes, the routes (and by extension, the corresponding passenger waypoints) must be stored at least temporarily within the client routing applications 1406.

Regarding claim 9, Ho teaches the aforementioned limitations of claim 8. Ho further teaches:
the integrated on-vehicle system is separate from a logic device of the VDS.
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform [i.e., the interface module is a logic device of the VDS] to provide routes to the AV platform and receive data from the autonomous vehicle's sensors... In some embodiments, the AV platform sends commands to the autonomous vehicle's controls (e.g., acceleration commands, breaking commands, turning commands) through a drive-by-wire system." Therefore, the drive-by-wire system is a logic device of the integrated on-vehicle system which is separate from the interface module running on the AV platform (i.e., the VDS).

Regarding claim 12, Ho teaches the aforementioned limitations of claim 8. Ho further teaches:
the at least one memory of the queue management system is configured to store information relating to the queue of passenger waypoints.
Ho teaches ([0119]): "The autonomous vehicle includes one or more processors (e.g., CPUs) and memory storing instructions for the modules described with reference to the autonomous vehicle. (e.g., the interface module, the AV platform, drivers for the sensors/controls). The instructions are executed by the one or more processors... The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Therefore, since the interface module instructions are stored within a memory and the interface module receives routes (i.e., passenger waypoints), it follows that the routes are stored in the same memory.

Regarding claim 15, Ho teaches a method of autonomous transportation, comprising:
receiving, by an integrated on-vehicle system of an autonomous vehicle, passenger waypoint information corresponding to passenger pick-up and drop-off locations;
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."  Regarding the routes, Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. Therefore, a route can contain an origin and a destination for a passenger (i.e., a queue of passenger waypoints) which is received by the vehicle from the fleet manager.
determining, by the integrated on-vehicle system of the autonomous vehicle, a queue of passenger waypoints;
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Through receiving the routes from the fleet manager, the interface module determines for the autonomous vehicle a queue of passenger waypoints. Regarding the routes, Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. Therefore, a route can contain an origin and a destination for a passenger (i.e., a queue of passenger waypoints) which is received by the vehicle from the fleet manager.
and determining, by the integrated on-vehicle system of the autonomous vehicle, assignments of each passenger waypoint for a virtual driver system (VDS) of the autonomous vehicle,
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043].
and wherein the each passenger waypoints correspond with one or more pick-up or drop-off locations to be stored within the autonomous vehicle.
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. Ho further teaches ([0191]): "The autonomous vehicle 1410-2… includes non-transitory memory 1404… that stores instructions for one or more client routing applications 1406… In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes. Client routing applications 1406 may be embodied as any appropriate combination of programs, firmware, operating systems, or other logical or physical aspects of the autonomous vehicle 1410-2." Thus, in order for the client routing applications 1406 to direct the autonomous vehicles along the selected routes, the routes (and by extension, the corresponding passenger waypoints) must be stored at least temporarily within the client routing applications 1406.

	Regarding claim 17, Ho teaches the aforementioned limitations of claim 15. Ho further teaches:
storing information relating to the queue of passenger waypoints in memory associated with the integrated on-vehicle system.
Ho teaches ([0119]): "The autonomous vehicle includes one or more processors (e.g., CPUs) and memory storing instructions for the modules described with reference to the autonomous vehicle. (e.g., the interface module, the AV platform, drivers for the sensors/controls). The instructions are executed by the one or more processors... The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Therefore, since the interface module instructions are stored within a memory and the interface module receives routes (i.e., passenger waypoints), it follows that the routes are stored in the same memory.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 10-11, 13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Ramot et al. (US 2019/0311307 A1), hereinafter Ramot.

Regarding claim 4, Ho teaches the aforementioned limitations of claim 1. Ho further teaches:
the queue of passenger waypoints includes a first passenger waypoint and a second passenger waypoint,
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. 

 However, Ho does not outright teach assigning waypoints after the completion of a criteria associated with the previous passenger waypoint. Ramot teaches systems and methods for planning transportation routes, comprising:
and wherein the integrated on-vehicle system is configured to assign the second passenger waypoint to the VDS after completion of a criteria associated with the first passenger waypoint.
Ramot teaches ([0027]): "Consistent with some embodiments of the present disclosure, ridesharing management server 150 may communicate with driving-control device 120F to direct autonomous vehicle 130F to pick up and drop off users 130A-130C." Thus, the autonomous vehicles of Ramot are directed to pick up and drop off (i.e., at pick up and drop off waypoints). Ramot further teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user... As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user." Thus, the ridesharing management server 150 of Ramot is capable of selecting an optimal route for multiple requests after the pickup of the first user (i.e., a criteria associated with the previous passenger waypoint). It is within the realm of the capabilities of one of ordinary skill in the art to adapt the functions of the server 150 to an onboard computing platform (such as the memory and processor(s) of Ho).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Ramot to provide an autonomous vehicle wherein the integrated on-vehicle system is configured to assign each waypoint to the VDS after completion of a criteria associated with the previous passenger waypoint. Doing so would allow for prioritization of subsequent waypoints following the completion of an initial pick-up/drop-off. This is advantageous, as passenger fares can be determined based on the order of pick-ups and drop-offs, as recognized by Ramot ([0096]). This could result in greater profit in cases where higher fares might be charged to passengers who request a prioritized pick-up/drop-off.

Regarding claim 10, Ho teaches the aforementioned limitations of claim 8. However, Ho does not outright teach passenger waypoints corresponding with one or more sequential pick-up or drop-off locations associated with the autonomous vehicle. Ramot teaches systems and methods for planning transportation routes, comprising:
the passenger waypoints correspond with one or more sequential pick-up or drop-off locations associated with passengers of the autonomous vehicle.
Ramot teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests…" The Examiner notes that a pick-up/drop-off order would be sequential by nature (i.e., the ordering itself is a sequence).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Ramot to provide passenger waypoints corresponding with one or more sequential pick-up or drop-off locations associated with the autonomous vehicle. Doing so would be advantageous, as knowing the sequential order of pick-up or drop-off locations can allow for a more optimal path, particularly when routing for multiple ride requests involving multiple users, as recognized by Ramot ([0096]). Accommodating a greater number of ride requests and users would ideally result in greater profit due to the larger number of tasks performed.

Regarding claim 11, Ho teaches the aforementioned limitations of claim 8. However, Ho does not teach assigning waypoints after the completion of a criteria associated with the previous passenger waypoint. Ramot teaches systems and methods for planning transportation routes, comprising:
the queue of passenger waypoints includes a first passenger waypoint and a second passenger waypoint,
Ramot teaches [0096]: "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests…" The Examiner notes that an order of pick-up/drop-off location implies that there are more than one (i.e., at least a first and second) passenger waypoints.
and wherein the integrated on-vehicle system is configured to assign the second passenger waypoint to the VDS after completion of a criteria associated with the first passenger waypoint.
Ramot teaches ([0027]): "Consistent with some embodiments of the present disclosure, ridesharing management server 150 may communicate with driving-control device 120F to direct autonomous vehicle 130F to pick up and drop off users 130A-130C." Thus, the autonomous vehicles of Ramot are directed to pick up and drop off (i.e., at pick up and drop off waypoints). Ramot further teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user... As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user." Thus, the ridesharing management server 150 of Ramot is capable of selecting an optimal route for multiple requests after the pickup of the first user (i.e., a criteria associated with the first passenger waypoint). It is within the realm of the capabilities of one of ordinary skill in the art to adapt the functions of the server 150 to an onboard computing platform (such as the memory and processor(s) of Ho).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Ramot to provide an integrated on-vehicle system wherein the integrated on-vehicle system is configured to assign each waypoint to the VDS after completion of a criteria associated with the previous passenger waypoint. Doing so would allow for prioritization of subsequent waypoints following the completion of an initial pick-up/drop-off. This is advantageous, as passenger fares can be calculated based on the order of pick-ups and drop-offs, as recognized by Ramot ([0096]). This could result in greater profit in cases where higher fares might be charged to passengers who request a prioritized pick-up/drop-off.

Regarding claim 13, Ho teaches the aforementioned limitations of claim 8. However, Ho does not teach the adjustment of the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints. Ramot teaches systems and methods for planning transportation routes, comprising:
the integrated on-vehicle system is configured to adjust the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints.
Ramot teaches ([0083]): "At step 419, ridesharing management server 150 may receive a second ride request from a second user. In some embodiments, the second user request may be a street hailing request received directly by the vehicle while the first user is still inside, namely, before dropping off the first user. The vehicle may then undertake the second ride request, if the first user permits subsequent pick-ups. In some embodiments, the driver of the vehicle may input the second ride request information through a driver device, for example, driver device 120D associated with driver 130D. The input may inform ridesharing management server 150 that the vehicle has undertaken a second ride request or may further include the pick-up location and destination information of the second user. Ridesharing management server 150 may then accordingly determine whether to assign additional pick-ups to the same vehicle and may further send direction information guiding the vehicle to the second user's destination." It is within the realm of the capabilities of one of ordinary skill in the art to adapt the functions of the server 150 to an onboard computing platform (such as the memory and processor(s) of Ho).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Ramot to provide an integrated on-vehicle system wherein the integrated on-vehicle system is configured to adjust the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints. Doing so would allow the autonomous vehicle system to quickly adjust to additional passenger requests. In practice, this would serve to reduce autonomous vehicle downtime, as the vehicle would be able to effectively determine its next desired waypoint when presented with additional information. Through reducing vehicle downtime, more user requests can be accommodated, potentially resulting in greater profit from the increased number of paid fares.

Regarding claim 16, Ho teaches the aforementioned limitations of claim 15. However, Ho does not teach the adjustment of the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints. Ramot teaches systems and methods for planning transportation routes, comprising:
managing the queue of passenger waypoints further comprises adjusting the queue of sequential waypoints when the autonomous vehicle receives new passenger waypoints.
Ramot teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests…" The Examiner notes that a pick-up/drop-off order would be sequential by nature (i.e., the ordering itself is a sequence). Ramot further teaches ([0083]): "At step 419, ridesharing management server 150 may receive a second ride request from a second user. In some embodiments, the second user request may be a street hailing request received directly by the vehicle while the first user is still inside, namely, before dropping off the first user. The vehicle may then undertake the second ride request, if the first user permits subsequent pick-ups. In some embodiments, the driver of the vehicle may input the second ride request information through a driver device, for example, driver device 120D associated with driver 130D. The input may inform ridesharing management server 150 that the vehicle has undertaken a second ride request or may further include the pick-up location and destination information of the second user. Ridesharing management server 150 may then accordingly determine whether to assign additional pick-ups to the same vehicle and may further send direction information guiding the vehicle to the second user's destination." It is within the realm of the capabilities of one of ordinary skill in the art to adapt the functions of the server 150 to an onboard computing platform (such as the memory and processor(s) of Ho).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Ramot to provide a method wherein managing the queue of passenger waypoints comprises adjusting the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints. Doing so would allow the autonomous vehicle system to quickly adjust to additional passenger requests. In practice, this would serve to reduce autonomous vehicle downtime, as the vehicle would be able to effectively determine its next desired waypoint when presented with additional information. Through reducing vehicle downtime, more user requests can be accommodated, potentially resulting in greater profit from the increased number of paid fares.

Regarding claim 19, Ho teaches the aforementioned limitations of claim 15. However, Ho does not teach assigning waypoints after the completion of a criteria associated with the previous passenger waypoint. Ramot teaches systems and methods for planning transportation routes, comprising:
the queue of passenger waypoints includes a first passenger waypoint and a second passenger waypoint,
Ramot teaches [0096]: "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests…" The Examiner notes that an order of pick-up/drop-off location implies that there are more than one (i.e., at least a first and second) passenger waypoints.
and wherein assigning the second passenger waypoint is performed after completion of a criteria associated with the first passenger waypoint by the autonomous vehicle.
Ramot teaches ([0027]): "Consistent with some embodiments of the present disclosure, ridesharing management server 150 may communicate with driving-control device 120F to direct autonomous vehicle 130F to pick up and drop off users 130A-130C." Thus, the autonomous vehicles of Ramot are directed to pick up and drop off (i.e., at pick up and drop off waypoints). Ramot further teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user... As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user." Thus, the ridesharing management server 150 of Ramot is capable of selecting an optimal route for multiple requests after the pickup of the first user (i.e., a criteria associated with the previous passenger waypoint). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Ramot to provide a method wherein assigning each passenger waypoint is performed after completion of a criteria associated with the previous passenger waypoint by the autonomous vehicle. Doing so would allow for prioritization of subsequent waypoints following the completion of an initial pick-up/drop-off. This is advantageous, as passenger fares can be calculated based on the order of pick-ups and drop-offs, as recognized by Ramot ([0096]). This could result in greater profit in cases where higher fares might be charged to passengers who request a prioritized pick-up/drop-off.

Regarding claim 20, Ho and Ramot teach the aforementioned limitations of claim 19. However, Ho does not teach that the criteria comprises completion of a previous passenger pickup or drop-off. Ramot further teaches:
the criteria comprises completion of a first passenger pickup or drop-off.
Ramot teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user... As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user." Thus, the ridesharing management server 150 of Ramot is capable of selecting an optimal route for multiple requests after the pickup of the first user (i.e., the criteria for assigning waypoints comprises completion of the pickup of the first user). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho and Ramot to further incorporate the teachings of Ramot to provide a method wherein the criteria associated with the previous passenger waypoint by the autonomous vehicle comprises completion of a previous passenger pickup or drop-off. Doing so would allow for prioritization of subsequent waypoints following the completion of an initial pick-up/drop-off. This is advantageous, as passenger fares can be calculated based on the order of pick-ups and drop-offs, as recognized by Ramot ([0096]). This could result in greater profit in cases where higher fares might be charged to passengers who request a prioritized pick-up/drop-off.

Claims 7, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Arden et al. (US 9,910,438 B1), hereinafter Arden, and in further view of Myers et al. (US 2018/0075565 A1), hereinafter Myers.

Regarding claim 7, Ho teaches the aforementioned limitations of claim 1. However, Ho does not teach the determination of information corresponding with a linger duration during passenger onboarding or offboarding. Arden teaches autonomous vehicle behavior when waiting for passengers, comprising:
the integrated on-vehicle system is configured to determine or receive from a cloud server information corresponding with a linger duration during passenger onboarding…
Arden teaches (Col. 3 line 63 – Col. 4 line 6): "Once the vehicle is within some distance in time or space, from the pickup location, the passenger may receive another notification that the vehicle will be arriving or has actually arrived. Once the vehicle has parked or come to a stop, presumably within a short distance of the pickup location, the vehicle's computing devices may initiate a countdown. As an example, this countdown may be a predetermined amount of time, to allow the passenger ample time to reach the vehicle."
and wherein the linger duration is relative to a passenger-specific condition.
Arden teaches (Col. 3 line 63 - Col. 4 line 6): "As an example, this countdown may be a predetermined amount of time, to allow the passenger ample time to reach the vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Arden to provide an autonomous vehicle wherein the integrated on-vehicle system is configured to determine information corresponding with a linger duration during passenger onboarding. Through initiating a countdown during the onboarding process, the autonomous vehicle system is able to set a time limit for passengers to arrive for boarding, as recognized by Arden (Col. 4 lines 1-6). This allows the system to anticipate no-show customers, reducing the amount of time wasted by the vehicle spent waiting for the user to arrive. In turn, this allows the vehicle to move on to a different user or request.
However, both Ho and Arden are silent regarding passenger offboarding. Myers teaches passenger validation systems and methods, comprising:
…and offboarding.
Myers teaches ([0042]): "Upon arrival at the next destination, method 500 determines 538 whether all remaining passengers exit the vehicle at that destination. If one or more passengers did not exit 540 the vehicle at the next destination, a notification is generated 542 indicating that all passengers must exit the vehicle... After all passengers have exited the vehicle, method 500 closes and locks 544 the vehicle doors and waits for the next transport request." Thus, Myers teaches information corresponding to a linger duration during passenger offboarding.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho and Arden to incorporate the teachings of Myers to provide an autonomous vehicle wherein the integrated on-vehicle system is configured to determine information corresponding with a linger duration during passenger offboarding. The method of Myers involves the monitoring of the presence of passengers required to exit the vehicle, and can determine whether or not the passengers have exited the vehicle after a period of time. One of ordinary skill in the art would find it advantageous to combine the method of Myers with the countdown of Arden to allow the system to similarly anticipate customers who are too slow (or who refuse to) leave the vehicle. As waiting for passengers to leave the vehicle for a long period of time would delay the vehicle from driving to its next waypoint, monitoring information relating to linger duration during passenger offboarding would allow the autonomous vehicle system to make adjustments to its waypoint queue or schedule to compensate for any time wasted waiting for passengers to exit the vehicle.

Regarding claim 14, Ho teaches the aforementioned limitations of claim 8. However, Ho does not teach the determination of information corresponding with a linger duration during passenger onboarding or offboarding. Arden teaches autonomous vehicle behavior when waiting for passengers, comprising:
the integrated on-vehicle system is configured to determine or receive from a cloud server information corresponding with a linger duration during passenger onboarding…
Arden teaches (Col. 3 line 63 – Col. 4 line 6): "Once the vehicle is within some distance in time or space, from the pickup location, the passenger may receive another notification that the vehicle will be arriving or has actually arrived. Once the vehicle has parked or come to a stop, presumably within a short distance of the pickup location, the vehicle's computing devices may initiate a countdown. As an example, this countdown may be a predetermined amount of time, to allow the passenger ample time to reach the vehicle."
and wherein the linger duration is relative to a passenger-specific condition.
Arden teaches (Col. 3 line 63 - Col. 4 line 6): "As an example, this countdown may be a predetermined amount of time, to allow the passenger ample time to reach the vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Arden to provide an integrated on-vehicle system wherein the integrated on-vehicle system is configured to determine information corresponding with a linger duration during passenger onboarding. Through initiating a countdown during the onboarding process, the autonomous vehicle system is able to set a time limit for passengers to arrive for boarding, as recognized by Arden (Col. 4 lines 1-6). This allows the system to anticipate no-show customers, reducing the amount of time wasted by the vehicle spent waiting for the user to arrive. In turn, this allows the vehicle to move on to a different user or request.
However, both Ho and Arden are silent regarding passenger offboarding. Myers teaches passenger validation systems and methods, comprising:
…and offboarding.
Myers teaches ([0042]): "Upon arrival at the next destination, method 500 determines 538 whether all remaining passengers exit the vehicle at that destination. If one or more passengers did not exit 540 the vehicle at the next destination, a notification is generated 542 indicating that all passengers must exit the vehicle... After all passengers have exited the vehicle, method 500 closes and locks 544 the vehicle doors and waits for the next transport request." Thus, Myers teaches information corresponding to a linger duration during passenger offboarding.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho and Arden to incorporate the teachings of Myers to provide an integrated on-vehicle system wherein the integrated on-vehicle system is configured to determine information corresponding with a linger duration during passenger offboarding. The method of Myers involves the monitoring of the presence of passengers required to exit the vehicle, and can determine whether or not the passengers have exited the vehicle after a period of time. One of ordinary skill in the art would find it advantageous to combine the method of Myers with the countdown of Arden to allow the system to similarly anticipate customers who are too slow (or who refuse to) leave the vehicle. As waiting for passengers to leave the vehicle for a long period of time would delay the vehicle from driving to its next waypoint, monitoring information relating to linger duration during passenger offboarding would allow the autonomous vehicle system to make adjustments to its waypoint queue or schedule to compensate for any time wasted waiting for passengers to exit the vehicle.

Regarding claim 18, Ho teaches the aforementioned limitations of claim 15. However, Ho does not teach the determination of information corresponding with a linger duration during passenger onboarding or offboarding. Arden teaches autonomous vehicle behavior when waiting for passengers, comprising:
determining, by the integrated on-vehicle system, or receiving, from a cloud server, information corresponding with a linger duration during passenger onboarding…
Arden teaches (Col. 3 line 63 – Col. 4 line 6): "Once the vehicle is within some distance in time or space, from the pickup location, the passenger may receive another notification that the vehicle will be arriving or has actually arrived. Once the vehicle has parked or come to a stop, presumably within a short distance of the pickup location, the vehicle's computing devices may initiate a countdown. As an example, this countdown may be a predetermined amount of time, to allow the passenger ample time to reach the vehicle."
and wherein the linger duration is relative to a passenger-specific condition.
Arden teaches (Col. 3 line 63 - Col. 4 line 6): "As an example, this countdown may be a predetermined amount of time, to allow the passenger ample time to reach the vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho to incorporate the teachings of Arden to provide a method wherein the integrated on-vehicle system is configured to determine information corresponding with a linger duration during passenger onboarding. Through initiating a countdown during the onboarding process, the autonomous vehicle system is able to set a time limit for passengers to arrive for boarding, as recognized by Arden (Col. 4 lines 1-6). This allows the system to anticipate no-show customers, reducing the amount of time wasted by the vehicle spent waiting for the user to arrive. In turn, this allows the vehicle to move on to a different user or request.
However, both Ho and Arden are silent regarding passenger offboarding. Myers teaches passenger validation systems and methods, comprising:
…and offboarding.
Myers teaches ([0042]): "Upon arrival at the next destination, method 500 determines 538 whether all remaining passengers exit the vehicle at that destination. If one or more passengers did not exit 540 the vehicle at the next destination, a notification is generated 542 indicating that all passengers must exit the vehicle... After all passengers have exited the vehicle, method 500 closes and locks 544 the vehicle doors and waits for the next transport request." Thus, Myers teaches information corresponding to a linger duration during passenger offboarding.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho and Arden to incorporate the teachings of Myers to provide a method wherein the integrated on-vehicle system is configured to determine information corresponding with a linger duration during passenger offboarding. The method of Myers involves the monitoring of the presence of passengers required to exit the vehicle, and can determine whether or not the passengers have exited the vehicle after a period of time. One of ordinary skill in the art would find it advantageous to combine the method of Myers with the countdown of Arden to allow the system to similarly anticipate customers who are too slow (or who refuse to) leave the vehicle. As waiting for passengers to leave the vehicle for a long period of time would delay the vehicle from driving to its next waypoint, monitoring information relating to linger duration during passenger offboarding would allow the autonomous vehicle system to make adjustments to its waypoint queue or schedule to compensate for any time wasted waiting for passengers to exit the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donnelly et al. (US 2018/0342157 A1) teaches systems and methods for determining autonomous vehicle user boarding times, including determining estimated boarding durations. Rakah et al. (US 2018/0211541 A1) teaches an automated ridesharing dispatch system capable of prepositioning empty vehicles based on predicted future demand, including the alteration of vehicle routes when presented with additional requests.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669